DETAILED ACTION
Response to Amendment
In the amendment dated 3/12/2021, the following has occurred: no amendment has been made.
Claims 1-20 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 3/12/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over foreign reference, KR1020140085822 (as cited on the IDS), in view of foreign reference KR1020150015086 (as cited on the IDS).
As to Claim 1:
	KR’822 discloses a negative active material for a rechargeable lithium battery, comprising a silicon-carbon composite, the silicon-carbon composite including:
crystalline carbon (see “crystallization of the flake graphite”, [0155], “flake graphite (12)”, [0049], Fig. 1); 
amorphous carbon (see “first amorphous carbon (13)”, [0049], Fig. 1); and
silicon nanoparticles (see “reactive radical comprises the Si… maybe 1 nm to 5 µm…”, [0019-0020]),
wherein the silicon nanoparticles have a D50 particle diameter of 5 nm to 5000 nm and 30 nm in embodiment 4 (see “reactive radical comprises the Si… maybe 1 nm to 5 µm…”, [0019-0020, 0134]).
	KR’822 discloses the silicon nanoparticles are particle but does not disclose that it has a needle/wire/rod shape, a flake shape, a sheet shape, or a combination thereof having the claimed aspect ratio.
	In the same field of endeavor, KR’086 also discloses a negative electrode lithium ion secondary battery (Abstract) having a core and shell with silicon and carbon similar to that of KR’822.  KR’086 further teaches that the silicon nanoparticles can be in a sphere or a nanowire/needle/rod shape having a length of 20-1000 nm and a diameter of 10-500 nanometer which allows the silicon particles to have at least an aspect ratio of two (20/10 or 1000/5000 or 2) [0028], but higher aspect ratio can also be achieved by having higher aspect ratio such as having higher length and lower diameter, which changes 
	It would have been obvious to a person skilled in the art before the effective filing date of the application as to substitute the silicon nanoparticle of KR’822 with a nanowire/needle/rod shape with the taught aspect ratio as taught by KR’068 as to change the volume of the silicon in the anode and allow for higher capacity as the wettability of the anode active material is improved [0049].
As to Claim 2:
	KR’822 discloses the silicon nanoparticles are particle having a diameter of 1 nm to 5000 nm and in one example the average diameter is 30 nm [0134] and in another example 40 nm [0135].  
	While KR’822 does not distinctly disclose nanoparticles having a long diameter in the claimed, KR’822 does disclose an average diameter that is in the short diameter range.  Furthermore, it is noted that the long diameter or short diameter is not average diameter but can refer to particles having a 
    PNG
    media_image1.png
    300
    359
    media_image1.png
    Greyscale
specific average diameter range such as 40 nm and having particles outside of the average value that falls in the range of 50-150 nm.  
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the invention to have particles outside of the average diameter and that falls in the claimed range as an average diameter value can have outlier. 
As to Claim 3:
	KR’822 discloses the silicon nanoparticles are particle but does not disclose that it has the claimed aspect ratio and diameter relationship.

	It would have been obvious to a person skilled in the art before the effective filing date of the application as to substitute the silicon nanoparticle of KR’822 with a nanowire/needle/rod shape with the taught aspect ratio as taught by KR’068 as to change the volume of the silicon in the anode and allow for higher capacity as the wettability of the anode active material is improved [0049].
	Additionally, it would have been obvious to a skilled artisan to adjust the aspect ratio and diameter as to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 4: 
KR’822 discloses the silicon nanoparticles as argued above.  It is noted that the silicon nanoparticles of KR’822 can have a particle diameter of 30 nm in one example and it can be as low as 5 nm [0019-0020, 0134].  Furthermore, the silicon nanoparticle shows grain as in Figure 2a.  

As to Claim 5:
	KR’822 discloses the crystalline carbon has a flake shape [0089]. 
As to Claim 6:
	KR’822 discloses the core particle is 5 to 20 µm [0087] and the flake graphite is 0.1 to 0.5 to 10 µm [0092], and in embodiment 1, the flake graphite has a D50 diameter value of 6 µm [0126, 0134].
As to Claim 7:
	KR’822 discloses the crystalline carbon includes artificial graphite, natural graphite, or a combination thereof [0110].
As to Claim 8:
	KR’822 discloses the negative active material has a core-shell structure composed of:
a core including the silicon-carbon composite (see “… Silicone… flake graphite… petroleum pitch… core particle…”, [0126], “… shell layer… Figures 2a…”, [0145]); and
a shell including a carbon coating layer surrounding a surface of the core (see “… Silicone… flake graphite… petroleum pitch… core particle…”, [0126], “… shell layer… Figures 2a… core particle…”, [0145]).
As to Claim 9:	KR’822 discloses the carbon coating layer includes amorphous carbon [0145].
As to Claim 10:
	KR’822 discloses the flake graphite is 34 weight percent, carbon black is 33 weight percent, and silicone is 33 weight percent [0134].
As to Claim 11:

	It would have been obvious to a skilled artisan to modify the thickness range of KR’822 to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 12:
	KR’822 discloses a rechargeable lithium battery [0010], comprising:
	a negative electrode including the negative active material as claimed in claim 1;
a positive electrode [0113]; and
an electrolyte [0106].
As to Claim 13:
	KR’822 discloses the silicon nanoparticles are particle having a diameter of 1 nm to 5000 nm and in one example the average diameter is 30 nm [0134] and in another example 40 nm [0135].  

    PNG
    media_image1.png
    300
    359
    media_image1.png
    Greyscale
	While KR’822 does not distinctly disclose nanoparticles having a long diameter in the claimed, KR’822 does disclose an average diameter that is in the short diameter range.  Furthermore, it is noted that the long diameter or short diameter is not average diameter but can refer to particles having a 
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the invention to have particles outside of the average diameter and that falls in the claimed range as an average diameter value can have outlier. 
As to Claim 14:
KR’822 discloses the silicon nanoparticles as argued above.  It is noted that the silicon nanoparticles of KR’822 can have a particle diameter of 30 nm in one example and it can be as low as 5 nm [0019-0020, 0134].  Furthermore, the silicon nanoparticle shows grain as in Figure 2a.  
In the alternative, it would have been obvious to a person skilled in art before the effective filing date of the application as to inherently have grain in silicon nanoparticle as KR’822 discloses the same size and crystal structure as the claimed silicon nanoparticles.
As to Claim 15:
	KR’822 discloses the crystalline carbon has a flake shape [0089].
As to Claim 16:
	KR’822 discloses the core particle is 5 to 20 µm [0087] and the flake graphite is 0.1 to 0.5 to 10 µm [0092], and in embodiment 1, the flake graphite has a D50 diameter value of 6 µm [0126, 0134].
As to Claim 17:
	KR’822 discloses the crystalline carbon includes artificial graphite, natural graphite, or a combination thereof [0110].
As to Claim 18:
	KR’822 discloses the negative active material has a core-shell structure composed of:
a core including the silicon-carbon composite (see “… Silicone… flake graphite… petroleum pitch… core particle…”, [0126], “… shell layer… Figures 2a…”, [0145]); and
(see “… Silicone… flake graphite… petroleum pitch… core particle…”, [0126], “… shell layer… Figures 2a… core particle…”, [0145]).
As to Claim 19:	KR’822 discloses the carbon coating layer includes amorphous carbon [0145].
As to Claim 20:
	KR’822 discloses the flake graphite is 34 weight percent, carbon black is 33 weight percent, and silicone is 33 weight percent [0134].

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
	Applicant’s first contention is that the case presented is “almost exactly like” the case of Ex parte Kamino.  Case of Ex parte Kamino is directed to an invention of a golf ball where the core and coating of the golf ball was being claimed – Ex parte Kamino does not discuss aspect ratio.  The examiner in that case used a single 103 reference (Ohira, US 20060030428) to reject all the limitations of the golf ball and did not appear to consider specific limitations of the claim or offer a detailed motivation or explanation.  It is noted that it is distinctly different from this application and the current prosecution.  The instant application is directed to an electrode composition where the nanoparticles making up the composition has a particle with a particular aspect ratio range.  The examiner has offered a detailed 103 rejection with primary and secondary references to disclose all the limitations and a reasonable motivation to combine the references. 
Regarding the aspect ratio, it is noted that aspect ratio is defined as the width and length of the nanoparticle; thus, even though the specific language used by the instant application is not used, the aspect ratio in term of width and length are disclosed by the secondary reference KR’086.  
	Applicant’s second contention is that there is “absolutely no nexus between the purported advantage, viz., allowing for higher capacity due to improved wettability of the anode active material, and the proposed modification, viz., changing the aspect ratio”, in the KR’086 reference.  As noted above, KR’086 mentions aspect ratio in terms of length and width to the nanoparticles.  KR’086 teaches that the silicon nanostructure that is used in the active material would contribute to the advantage of improving wettability and capacity of the anode active material [0049] – KR’086 further teaches that the particular silicon nanostructure has a diameter of 10-500 nanometer and a length of 20-1000 nm [0028], which is equivalent to an aspect ratio of at least two (20/10 or 1000/5000 or 2).  Thus, KR’086 at least 
	Applicant’s third contention is that one skilled in the art would not have made such a modification since KR’086 discloses the following:
	
    PNG
    media_image2.png
    292
    819
    media_image2.png
    Greyscale

	The applicant explains that the volume change and volume expansion of silicon in battery active material is a problem to be prevented rather than a desirable feature to be achieved as contended in the outstanding Office action.  However, it appears that the applicant has misinterpreted the KR’086 reference, because nowhere on the paragraph above does it says that the aspect ratio cannot be change.  The above paragraph teaches the active material can comprise silicon and carbon as to prevent layers separation form expansion.  However, it does not teach away from modifying the nanostructure of KR’822 to obtain the nanostructure of KR’086.
Lastly, regarding the unexpected result, Applicant points to Table 1 and paragraphs [0038] and [00112] as shown below:

    PNG
    media_image3.png
    230
    666
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    359
    683
    media_image4.png
    Greyscale

	As shown above, the instant specification discloses that the aspect ratio is in the range of 4-10 as to improve the cycle-life.  As shown in Table 1, the improvement can be from 79% to 83% or a 5% increase.  However, it is noted that the aspect ratio of example 3 is within 4-10 but the cycle-life is much worse at 75%.  Thus, it does not appear that aspect ratio is the only thing affecting cycle-life.  For example, example 1 has as an aspect ratio of 4-10, the electrode plate expansion ratio is not much different than comparative example 2 which has an aspect ratio of 1-1.5.  Also it is noted that the grain size are all difference across all examples.  Thus, it is inconclusive to say that aspect ratio is the key characteristic affecting cycle-life and also the specification does not commensurate with the scope of the claim.  
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723